                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Natasha Morgan,                     )
                                    ) C/A No. 6:18-0065-MBS
                      Plaintiff,    )
                                    )
       vs.                          )
                                    )      ORDER
Andrew M. Saul, Commissioner        )
of Social Security Administration,  )
                                    )
                      Defendant.    )
____________________________________)

       Plaintiff Natasha Morgan filed the within action on January 8, 2018, seeking judicial review

of a final decision of Defendant Commissioner of Social Security Administration denying Plaintiff’s

claims for disability insurance benefits.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Kevin F. McDonald for pretrial handling. On June 21, 2019, the

Magistrate Judge issued a Report and Recommendation in which he recommended that the case be

reversed and remanded for further proceedings. On July 2, 2019, the Commissioner filed a notice

of not filing objections to the Report and Recommendation. Plaintiff filed no objections to the

Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28
U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The decision of the Commissioner is reversed and remanded under sentence four of 42

U.S.C. § 405(g) for further proceedings as set forth herein and in the Report and Recommendation.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

July 12, 2019




                                                   2
